


 Exhibit 10.1


DESCRIPTION OF DIRECTORS AND
NAMED EXECUTIVE OFFICERS COMPENSATION


In accordance with the “Frequently Asked Questions” bulletin posted by the staff
of the Division of Corporation Finance of the Securities and Exchange Commission
on November 23, 2004 on the Securities and Exchange Commission’s website, we are
disclosing the following information that the Securities and Exchange Commission
may deem to be material definitive agreements with our directors and executive
officers.


In 2010, non-employee directors of Bancorp will receive a fee of $1,550 per
meeting.  Each director of Bancorp is also a director of the Bank.  Meetings of
the directors of Bancorp are held immediately before or after meetings of the
directors of the Bank. In 2010, non-employee directors of the Bank will receive
$750 per attended meeting, with the Vice-Chairman receiving $5,500 per attended
meeting. In addition, each non-employee committee member will receive the
following: $300 per Regulatory Compliance Committee meeting; $880 per
Compensation Committee meeting; $800 per Corporate Governance Committee meeting;
and $880 per Audit and Examining Committee meeting.  The Chairman of the
committees will receive a fee of up to $270 per committee meeting.  The Board
members receive no additional compensation for acting as the Nominating
Committee.
 
We have not entered into employment agreements with any of the executive
officers, who are employed on an at-will basis.  In 2010, the Bank’s executive
officers will earn the annual base salaries set forth opposite their names below
and will be entitled to a bonus, if any, as determined by the Compensation
Committee, subject to any limitations imposed by the Emergency Economic
Stabilization Act and the regulations adopted under such act.
 


Name
Title
2010 Salary
Alan J. Hyatt
President and Chief Executive Officer
$338,000
Phillip V. Jones, Jr.
Executive Vice President and Chief Operating Officer
$215,000
Thomas G. Bevivino
Executive Vice President, Chief Financial Officer, Secretary and Treasurer
$188,000

 

 
The executive officers are entitled to participate in the Bank’s 401(k) Plan and
in an Employee Stock Ownership Plan.  The Bank makes a matching contribution of
50% of each executive officer’s 401(k) Plan contribution up to 6% of such
executive officer’s salary, and an additional non-matching contribution at the
discretion of the Board of Directors.  In addition, the Bank pays the health
insurance premiums for Mr. Jones and Mr. Bevivino.  Executive officers are
eligible for equity-based awards under our 2008 Equity Incentive Plan.










 
 
 
 


 



Exhibit 10.1 -- Page 1 --
 
 

--------------------------------------------------------------------------------

 
